Title: To James Madison from José Corrèa de Serra, 12 February 1819
From: Serra, José Corrèa de
To: Madison, James


Dear Sir
Washington 12th. Febry. 1819.
I received in due time your Letter of the 9th. of Last month, and with it the seeds of the Missouri orange, for which I offer you my hearty thanks. They are already gone to Europe, where the greatest care will be taken of their germination and growth. The four that remain with you, will I hope vegetate and thrive in a congenial climate.
Permit me to offer you another seed, which though not so scientifically curious, is nevertheless economically very important, and well worth the attention of a character Like you, in his philosophical retreat. I send you a Little parcel of Marons of Last crop, gathered from a young tree which thrives and begins to bear fruit, at Belmont near Philadelphia. As they are american born I am sure they will thrive in Virginia. You know that in a large po⟨rt⟩ion of Tuscany, almost all Liguria and Corsica they constitute the chief nourishment of the inhabitants, and that they are very easily propagated by engrafting their branches on the wild chesnut of which they are only a variety. I will be obliged to you if you send a few to Col. Randolph at Monticello, because I have no means of conveyance, which probably are very frequent with you.
A bad report is prevailing in Washington about Jefferson Randolph having been treacherously stabbed by his brother in Law, and very dangerously. I wish it may be untrue, and even in doubt I cannot forbear feeling for my venerable old friend and family. Accept Sir the assurance of my high esteem and respectful consideration
J. Corrèa de Serra
Turn the page
N. B. The Marons must be steeped in water at Least four and twenty hours before they are sown. The season of sowing them in your climate must be this month and the next.
